Maximilian Moss, S.
In this probate proceeding, the court is required to determine the manner in which payment of the residuary bequest shall be made. By the will’s “ eleventh ” article the residuary estate was bequeathed to a resident of Poland “ to *1061be hers absolutely and forever ’ A provision follows to the effect that she come to New York City to receive payment. The language requiring payment to be made in New York City is construed as a precatory provision in no manner affecting the absolute nature of the bequest made.
On her written request, the executor may make payment of the said legacy by appropriate transfer of the funds to the said legatee after July 10, 1962 when she shall have attained her majority, in the manner set forth by this court in Matter of Tybus (28 Misc 2d 278). Settle decree on notice construing the residuary provision accordingly.